Citation Nr: 0031140	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1979. This matter comes on appeal from a September 
1997 decision by the VA Regional Office in Los Angeles, 
California, which granted service connection for bursitis of 
right hip and assigned a 10 percent evaluation.

FINDING OF FACT

Bursitis of the right hip primarily is manifested by pain, 
worse with activity, requiring Aspirin for moderate relief.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for bursitis of the right hip are not met. 38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5019-5255 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statements of the case 
specifically satisfies the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and her 
representative of the evidence necessary to substantiate his 
claim; i.e., the need for competent clinical evidence of 
increased right hip disability.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to her pending claim have been collected for review 
and VA orthopedic examinations have been provided.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Bursitis under diagnostic codes 5019 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative. Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The following diagnostic codes may be considered in rating 
bursitis of the hip:

5250 Hip, ankylosis of:
Unfavorable, extremely unfavorable ankylosis, 
the foot not reaching ground, crutches necessitated. . . . . 
. . . . . . . . . . . . .90 percent 
Intermediate. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . 70 percent
Favorable in flexion at an angle between 20º and 40º and 
slight adduction or abduction. . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 60 percent

5251 Thigh, limitation of extension of:
Extension limited to 5º. . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 10 percent



5252 Thigh, limitation of flexion of:
Flexion limited to 10º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 40 percent 
Flexion limited to 20º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 30 percent 
Flexion limited to 30º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 20 percent 
Flexion limited to 45º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 10 percent

5253 Thigh, impairment of:
Limitation of abduction of, motion lost beyond 10º. . . . . . 
. . . . . . . . . . . .20 percent 
Limitation of adduction of, cannot cross legs. . . . . . . . 
. . . . . . . . . . . . . . .10 percent 
Limitation of rotation of, cannot toe-out more than 15º, 
affected leg. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . 10 percent

5254 Hip, flail joint. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . .80 percent

5255 Femur, impairment of:
Fracture of shaft or anatomical neck of:
With nonunion, with loose motion (spiral or oblique fracture) 
. . . . . . . . . 80 percent 
With nonunion, without loose motion, weightbearing preserved 
with aid of brace.. . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . .60 percent 
Fracture of surgical neck of, with false joint. . . . . . . . 
. . . . . . . . . . . . . . . .60 percent
Malunion of:
With marked knee or hip disability. . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . .30 percent 
With moderate knee or hip disability. . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 20 percent 
With slight knee or hip disability. . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . 10 percent


Analysis

VA examinations pertaining to bursitis of the right hip were 
conducted in April 1997, November 1999, and May 2000. The 
reports of these examinations disclose that the service-
connected disability, bursitis of the right hip, is 
manifested by complaints of pain, worse with activity, 
requiring Aspirin for moderate relief. No significant 
limitation of motion was evident on clinical examination. The 
examiner in May 2000 noted that flexion of the right hip 
beyond 120 degrees was precluded by the veteran's morbid 
obesity. Although the veteran has used a walker and reported 
weakness leaving her susceptible to falling, it was noted in 
May 1999 that strength in the right lower extremity was full 
and that there were no neurologic deficits. X-rays of the 
right hips taken in conjunction with these three examinations 
showed no bony abnormalities. In reaching its decision, the 
Board has also considered the veteran's testimony at a 
personal hearing in March 1998 and outpatient treatment 
records which primarily concern other medical conditions. As 
the evidence does not demonstrate ankylosis, malunion, 
nonunion, or more than minimal limitation of motion, an 
initial evaluation greater than 10 percent is not warranted. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 
5019-5255.

Further, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The 10 percent evaluation currently assigned is based 
on the veteran's complaints of pain. The Board finds that the 
veteran has evidenced no additional manifestations not 
already contemplated, such as atrophy, weakness, 
incoordination, swelling or deformity. In fact, the VA 
physician who examined her in May 2000 specifically commented 
that she likely did not have inflammatory or any other type 
of bursitis, but rather a fibromyalgia possibly related to 
post-traumatic stress disorder (service-connected and 
evaluated as 70 percent disabling). The right hip pain was 
said not to be a significant limiting factor, given her 
obesity and physical unfitness. Based on the foregoing, the 
Board finds that a higher rating based on 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is not warranted.







ORDER

An initial rating greater than 10 percent for bursitis of the 
right hip is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


